 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen electricians and the Employer has no apprenticeship or formaltraining program for them.They work the same hours, under work-ing conditions and with benefits and interests similar to that of pro-duction and other maintenance employees.Based on all the foregoing, we are unable to find that the skillsand duties of the Employer's electricians are such as to justify aconclusion that they constitute a distinct and homogenous group ofskilled journeymen craftsmen, working as such, or that their in-terests differ materially from those of other employees.As the recorddoes not show that the electricians constitute an appropriate de-partmental group or that they meet requirements for craft status,we find, upon reconsideration of the entire record, that the unitsought by the IBEW does not constitute a separate appropriateunit, and that they are properly a part of the production and main-tenance unit found appropriate herein.6Upon the entire record herein, we now find that the followingemployees constitute a unit appropriate for the purposes of collectivebargaining within themeaning ofSection 9(b) of the Act: Allproduction and maintenance employees at the Employer's mines, mill,and auxiliary departments at its operations near Grants, NewMexico, including electricians, helpers, electrical repairmen, andplant clerical employees, but excluding office clerical and profes-sional employees, guards, and allsupervisorsas defined in the Act.[The Boarddismissedthe petition in Case No. 33-RC-710.][Text of Amended Direction of Election omitted from publica-tion.]6 SeeAmerican Brass Company,120 NLRB 1276;E. I. DuPont de Nemours&Company,119 NLRB 723;Precision Castings Corporation,114 NLRB 63.UnitedPackinghouseWorkers of America,AFL-CIOandM. L. TaliaferroThomas H. Vincent,As Agent of United Packinghouse Workersof America,AFL-CIOand M.L. TaliaferroLocal No. 680, United Packinghouse Workers of America, AFL-CIOand R.L. Zeigler,Inc.CasesNos. 10-CB-849, 10-CB-85?,and 10-CB-854.March 31, 1959DECISION AND ORDEROn January 6, 1959, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceedings, findingthat the Respondents had engaged in and were engaging in certainunfair labor practices in violation of Section 8(b) (1) (A) of the123 NLRB No. 53. UNITED PACKINGHOUSE WORKERS OF AMERICA, AFL-CIO 465Act and recommending -that theycease anddesist therefrom and take,certain affirmative action, as set forth in a copy of the IntermediateReport attached hereto.Thereafter, the Respondents, the ChargingParty, and the'General Counsel filed exceptions to the IntermediateReport together with supporting briefs.The Board 1 has reviewed the rulings of the TrialExaminer madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has, considered theIntermediate Report, the exceptions and briefs, and the entire recordin the cases and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the additions and modifica-tions noted below.2We agree with the Trial Examiner that the Respondents violatedSection 8(b) (1) (A) of the Act. In doing so, however, we find thatthat the Respondents engaged in the unlawful conduct, not only on theoccasion set forth in the Intermediate Report, but on other occasionsas well.Moreover, we find that this unlawful conduct consisted ofinciting, encouraging, and participating in mass picketing of theEmployer's premises ; threatening to assault and ' assaulting non-striking employees; permitting pickets to carry heavy sticks andclubs; interfering with ingress and egress at the Employer's prem-ises; threatening employees of the Employer's Selma plant whenthey approached the picket line; and physically preventing super-visors from entering upon the company premises.The Trial Examiner also found that it was unnecessary to reachan ultimate conclusion with respect to the assaults upon Taliaferroand Stelzenmul.ler, company attorneys.We do not agree. Suchassaults, we find, restrained and coerced employees within the mean-ing of Section 8(b) (1) (A) of the Act because they demonstrated toboth striking and nonstriking employees, who witnessed the assaultsor were likely to learn of them, that they, too, would suffer similarreprisals if they did not support the strike.ORDERUpon the entire record in these cases and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, United Pack-inghouseWorkers of America, AFL-CIO, and its Local No. 680,their respective officers, representatives, agents, successors, and as-'Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers in connection with these cases to a three-member panel[Chairman Leedom and Members Bean and Jenkins].2Con,trary to the assertions made in the "Affidavit of Personal Bias," filed by C. V.Stelzeninuller,we find no evidence of bias and prejudice by the TrialExaminer in thisproceeding.508889-60-vol. 12331 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigns, and Thomas H. Vincent, as agent for United PackinghouseWorkers of America, AFL-CIO, shall:1.Cease and desist from :(a)Engaging in mass picketing of the premises of R. L. Zeigler,Inc. ; assaulting and threatening to assault employees and agentsof the Employer; permitting their pickets to carry sticks and clubsduring picketing of the said Employer's plant; threatening employees of other plants of the Employer who approach the picketline; physically preventing supervisors or employees from enteringupon the premises of the Employer; and-assaulting company attor-neys for crossing the picket line.(b) In any other manner restraining or coercing the employeesof R. L. Zeigler, Inc., in the exercise of the rights guaranteed inSection 7 of the Act, including the right to refrain from any or allconcerted activities as guaranteed by the Act.2.'Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Post in their business offices and meeting halls, in conspicuousplaces, including all other places where notices to their membersare customarily posted, copies of the notice attached hereto marked"Appendix." 3 Copies of said notice, to be furnished by the RegionalDirector for the Tenth Region, after being duly signed by officialrepresentatives of the Respondents, shall be posted by the Respond-ents immediately upon receipt thereof and maintained by them for'60 consecutive days thereafter.Reasonable steps shall be ' taken bythe Respondents to insure that said notices are not altered, defaced,or covered by any other material.(b)Mail signed copies of the notice to the Regional Director forthe Tenth Region for posting, R. L. Zeigler, Inc., willing, at alllocations where notices to this Employer's employees are customarilyposted.(c)Notify the Regional Director for the Tenth Region in writing,within 10 days from the date of this Order, what steps the Respond-ents have taken to comply herewith.3In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" -thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF UNITED PACKINGHOUSE WORKERS OFAMERICA,AFL-CIO,AND ITS LOCAL680,AND TO ALL EMPLOYEESOF R. L. ZEIGLER, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that : UNITED PACKINGHOUSE WORKERS OF AMERICA, AFL-CIO467WE WILL NOT engage in mass picketing of the premises ofR. L. Zeigler, Inc.; assault or threaten to assault employees oragents of the said Employer; permit pickets to carry sticks orclubs during picketing of the plant; threaten employees of otherplants of the Employer who approach our picket lines ; physi-cally prevent supervisors or employees from entering upon thepremises of the Employer; or assault company attorneys forcrossing the picket line.WE WILL NOT in any other manner restrain or coerce em-ployees of R. L. Zeigler, Inc., in the exercise of the rights guar-anteed in Section 7 of the Act, as amended, including the rightto refrain from any or all concerted activities as guaranteed bythe Act.UNITEDPACKINGHOUSEWORKERSOFAMERICA,AFL-CIO.Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)LOCAL No. 680, UNITED PACKINGHOUSEWORKERS OF AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)THOMASH.VINCENT, AS AGENT OFUNITED PACKINGHOUSEWORKERS OFAMERICA, AFL-CIO,Dated----------------By-------------------------------------(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been filed in each of the above-entitled cases, an order con-solidating said cases, a complaint, and notice of hearing thereon were issued andserved by the General Counsel of the National Labor Relations Board on October17, 1958.Hearing was set for December 2, 1958.On November 5, 1958, theabove-named Charging Parties sent the following letter to the Regional Director,Tenth Region:We respectfully request you todismissthe charges filed by us against UnitedPacking (sic)Workers of America, AFL-CIO, its Local No. 680, Thomas H.Vincent, as Agent, and any individual members of the United Packing (sic)Workers of America.Those cases are numbered 10-CB-849, 10-CB-852and 10-CB-584 (sic).It appears that the Regional Director declined to permit the withdrawal of saidcharges.(The complaint was not withdrawn, and although the Regional Director'sreply, if any, to the above-quoted request was not offered in this record, GeneralCounsel stated at the hearing that "the cases have long held that it is within the 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscretion of the Regional Director as to whether to accept the withdrawal of thecharges once they have been filed....")Pursuant to said notice a hearing was held.in Tuscaloosa,Alabama, on December2, 195.8, before the duly,designated.Trial Etaminer.All parties were present and represented,and were afforded'full opportunity tobe heard, to examine and cross-examine witnesses,and to introduce evidencepertinent to the issues.At the opening of the hearing all parties stipulated that, inlieu of calling the same witnesses to testify before the Trial Examiner,there beplaced in evidence testimony and exhibits taken on September 25 and 26, 1958,before Judge Reuben H. Wright, Circuit Court of Tuscaloosa County, Alabama,inCase No. 12,167.Opportunity to argue orally and to file briefs was waived by all parties.TheRespondents'motion to dismiss the complaint,upon which ruling was reservedat the conclusion of the hearing, is disposed of by the following findings, con-clusions, and recommendations.Upon the entire record, and from his observation of those witnesses who werecalled before him, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF R. L. ZEIGLER, INC.SaidEmployer,aCharging Party, is an Alabama corporation,maintainingplaces of business in Tuscaloosa,Bessemer,and Selma, Alabama,where it isengaged in the business of slaughtering livestock and processing meat products..Only the Tuscaloosa plant is here involved.At this plant, during the year preceding issuance of the complant,Zeigler soldand shipped products valued at more than$500,000 directly to customers locatedoutside the State of Alabama.R. L. Zeigler,Inc., is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDUnitedPackinghouseWorkers of America, AFL-CIO, and its Local 680 arelabor organizations within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Setting and issuesAfter Charging Party Zeigler,through its counsel,Charging Party Taliaferro,agreed on July 14, 1958,to recognize and to bargain with the Respondent Unions,a number of negotiating conferences were held.They' broke down on the morningof August 19 and shortly before noon most of the employees in the plant walkedout and a strike began.That the ensuing strike was conducted by and was thejoint responsibility of both the Respondent United and the Respondent Local isestablished by substantial evidence.Both Thomas H. Vincent, admitted by theanswer to be an international representative of the Respondent United, and RobertVaughn,president of Local 680,actively participated in strike action and at varioustimes were present on the picket line.The Respondents offered no evidence thatatany time during the strike did Vincent, Vaughn,or any other responsibleofficial of the Respondent Unions disavow any of the conduct described below.It is therefore here found that all of the named Respondents,including Vincent asagent of the United, `must be held accountable for conduct engaged in by thepickets,as noted below.'Conduct of the pickets and strikers is the major issue.The complaint allegesand the answer denies that the Respondents,through pickets and agents, onAugust 19 and thereafter engaged in mass picketing and violence, and madethreats of violence, against nonstriking employees,supervisors,and two attorneysrepresenting Zeigler, and that the purpose of such conduct was to force nonstriking.employees to join the strike and to deter them from abandoning the strike andreturning to work.2Findings below are based upon undisputed testimony.The Respondents calledno witnesses in defense,resting upon the fact that both parties to the dispute, out1Sunset Line and Twine Company,79NLRB 1487 at 1507.2 The complaint alleges that the "automobile of an employee of the Tuscaloosa News"was "struck and damaged" by the Respondents.The Trial Examiner finds no testimonyfrom any such employee in either record. UNITED PACKINGHOUSE WORKERS OF AMERICA, AFL-CIO 469of which the claimed misconduct arose,had settled matters amicably before thehearing, had entered into a 2-year collective-bargaining agreement containing ano-strike clause, and desired that the charges be dismissed.B. Events in issueSince all testimony on major points lacks contradiction,itappears unnecessaryto describe each of the following incidents in exhaustive detail.They are there-fore summarized,chronologically.August 19:Shortly after most of the other employees had left the premises onstrike several of them, including President Robert Vaughn,came back and byforce tried to pull out of the plant employee Wesley Coleman.Manager JohnBell interceded and they left, but later returned and again tried to drag Colemanout with them.Later the same day,when H. F. Yager, a nonstriking employee, left the planthe was threatened by employee pickets that if he came back the next morning hewas "liable to wind up" in a funeral home.Attempts were made to reach intohis car for him. Picketers followed him from the plant to his home,7 miles away.Rocks were thrown at him, breaking his windshield and a door window.August 20:On the morning of this day a crowd of 35 or 40 strikers gatheredon a small road leading into the plant premises,blocking ingress.In the presenceof many striking employees Manager Bell was warned by President Vaughn that"only salaried employees would be allowed to go in."On the same occasion amass gathering of pickets halted the car of Assistant Shipping Clerk Danny Price,a supervisor,and Vincent came up to-him and told him to "back out and get out."August 21:When Guy Lamb,in charge of beef sales for Charging Party Zeigler,attempted to enter the plant premises this morning his approach was blocked bysix or eight pickets and he was told that he would not be recognized as a foremanand "couldn'tgo in and go to work."Lamb and his companion in the same carturned around to leave, and as they did so Vincent came up and,in the presenceof striking employees,told him they didn't want him to come down there again.At about the same point of approach,on the same morning, similar treatment wasaccordedW. E. Scott,cattle buyer for Zeigler.Later the same morning, at a.location away from the picket line, both Lamb and Scott were warned by Vincent:that there "would be trouble either at the picket line or somewhere else" if theytried to get into the plant.August 23:Early in the morning of this day, a car occupied by AssistantManager Knox Boteler and Sausage Foreman Grady Parsons was blocked whileattempting to enter plant_property by a massed gathering of 25 to 30 pickets..Vincent was present, and told Boteler that he would rather they not go in.Theyleft.Later the same day a local sheriff came to the scene and served each of some50 individuals with an injunction issued that or the preceding day by a local court.(The precise nature of that injunction is not revealed by the record and is notbelieved to be material to these proceedings.)August 27:So far as the record shows no strike action of a serious nature occurredfollowing service of injunction papers until August 27.According to the testimonyof Counsel Taliaferro and his associate,Attorney Stelzenmuller,they were severelybeaten by pickets in the vicinity of the plant that day.Their testimony, beingundisputed,establishesbeyond question that they were attacked and were thevictims of violence on this occasion,and that President Robert Vaughn was oneof the participants in acts of violence.C. ConclusionsThe foregoing findings as to events between August 19 and 23, inclusive, amplysustain the allegations of the complaint that by such conduct, for which they areaccountable,theRespondents violated Section 8 (b) (1) (A)of the Act.TheBoard's interpretation of the law, set forth inW.T. Smith Lumber Company,116NLRB 1756, requires this conclusion.As to the acts of violence against AttorneysTaliaferro and Stelzenmuller on August 27, however,the Trial Examiner considersitunnecessary to reach an ultimate conclusion.Itappears that the appropriateremedy would in no way be affected by omission of such conclusion.Primarily,however, the Trial Examiner considers that circumstances described by the attor-neys themselves raise certain questions to which the record before him does notcontain reasonable and credible answers.Such circumstances include: (1) Al-though they had made previous visits to the plant,untilAugust 27 it does notappear that either of them had been seriously molested by the pickets;(2) neitherattorneywasmolested or threatened when coming into the plant on the 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDmorning of that day, although Stelzenmuller was told, when he stopped to takepictures of individuals and cars along the road, "Don't be taking those pictures";(3) both attorneys returned to the plant that afternoon, with a number of super-visors,without molestation; (4) Taliaferro then had a Zeigler truck "loaded," ashe described it, with asingleham, and with Assistant Manager Boteler beside himdrove the truck by the pickets; (5) according to Stelzenmuller he followed thetruck in another car with instructions from Taliaferro "to take pictures" if any-thing occurred; (6) the truck and Stelzenmuller in the car he was driving werefollowed to a hospital where they made what Stelzenmuller calleda "smalldelivery" of the one ham, and then returned toward the plant; (7) Taliaferro andStelzenmuller returned to the plant in the same order, the latter following theformer; (8) as they neared the plant, Taliaferro stopped the truck near RobertVaughn and others, not being sure the truck could pass between two cars parkedon either side of the narrow road; (a) Taliaferro was dragged from the truck byRobert Vaughn and his brother, as well as others, and knocked to the ground andbeaten; (10) Stelzenmuller, following not far behind, got out of his car to takea picture of Taliaferro being dragged from the truck, whereupon someone shouted"get that camera" and he himself was set upon; (11) both Taliaferro and Stelzen-muller identified Robert Vaughn as having beaten them, although how this indi-vidual could have been in two places at once is not explained; (12) AssistantManager Boteler, sitting beside Taliaferro in the truck, was unharmed and accord-ing to his testimony no "effort to hit me whatsoever" was made; (13) whileTaliaferrowas on the ground Robert Vaughn told him to "Get the hell out ofTuscaloosa and don't come back"; (14) although Taliaferro testified that he was"in a stateof shock" as a result of mistreatment and so bady injured that he hadto stay for 2 days in a hospital, nevertheless he left the scene with his associateand both went promptly to the local courthouse, where he visited with the judgewho had issued the injunction, called a local newspaper and had a photographercome down to take pictures of himself and Stelzenmuller, and only then departedfor the hospital; and (15) according to Taliaferro's testimony, he had had hisassociate follow him that day to take pictures of whatever happened, and there-after filed a personal damage suit against the Respondents in this case for $100,000.Under the circumstances set forth above, the Trial Examiner views with somereservation Taliaferro's claim that he loaded the one haminto atruck and wentthrough the picketlines "to seeifwe could operate a truck or not." It wouldappear to be questionable judgment to thrust one's hand into a hornet's nest tosee if the hornets are at home. In any event, the fact that only the attorneyswere assaulted on this occasion, and not the assistant manager, who was withthem, raises doubt in the mind of the Trial Examiner as to the real purpose ofthe attack, and does not permit, in the opinion of the Trial Examiner, the con-clusion sought by General Counsel that it was designed to force "nonstrikingemployees to join or support Respondents in said strike and of deterring strikingemployees from abandoning the strike and returning to work."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of Charging Party Zeigler describedin section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in unfair labor practices,the Trial Examiner will recommend that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.United Packinghouse Workers of America, AFL-CIO, and its Local No. 680are labor organizations within the meaning of Section 2(5) of the Act.2.By engaging in mass picketing, by threatening violence, and by engaging inactsof violence the Respondents restrained and coerced employees within themeaning of Section 8(b) (1) (A) of the Act.[Recommendations omitted from publication.]